Citation Nr: 0631823	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-31 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
July 1954.  This case comes to the Board of Veterans' 
Appeals (Board) from a St. Petersburg, Florida Regional 
Office (RO) Rating Decision dated August 2003.


FINDINGS OF FACT

1.  During service, the veteran did not participate in a 
radiation-risk activity and actual radiation exposure in 
service is not shown. 

2.  The preponderance of the evidence is against the claim 
that the veteran has bladder cancer which is related to his 
active service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for Service Connection

The veteran claims that his bladder cancer is related to 
radiation exposure while on a Navy ship in Japanese and 
Korean waters during his service in the Korean conflict.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there is a lifetime presumption for certain 
enumerated diseases without any requirement that the disease 
manifest to a specific degree, for those veterans who meet 
the requirements of a "radiation exposed veteran" who 
engaged in radiation risk activity.  See 38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Second, other 
"radiogenic" diseases, such as any form of cancer, listed 
under 38 C.F.R. § 3.311(b)(2), found 5 years or more after 
service (for most of the listed diseases) in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines it is related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).  Third, the veteran may show that 
his bladder cancer is directly linked to service, regardless 
of verification of exposure to radiation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; 
the occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii). 

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of 
the brain; cancer of the colon; cancer of the lung; and 
cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant 
thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and 
(xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; 
and 3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight 
of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of 
those situations.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claims to have been exposed to radiation in 
service while aboard the USS Menifee (APA 202) in Japanese 
and Korean waters and that this claimed exposure has 
resulted in bladder cancer.  However, the history of the USS 
Menifee is silent with regard to any encounter with 
radiation.  A June 2004 letter from the Defense Threat 
Reduction Agency noted that there was no indication in 
available records that the USS Menifee or the veteran 
participated in U.S. atmospheric nuclear testing.  
Additionally, after a careful search of available dosimetry 
data, there was no record of radiation exposure for the 
veteran.

Thus, the veteran is not a "radiation exposed veteran" who 
participated in a radiation-risk activity.  As such, the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are not applicable in this case.  The 
provisions of 38 C.F.R. § 3.311 provide for development of 
claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Because the veteran's exposure to ionizing 
radiation has not been demonstrated, the special development 
provisions of 38 C.F.R. § 3.311 are not for application in 
this case.  Accordingly, the Board will proceed to consider 
the claim on the basis of direct service connection. 

None of the service medical records indicate that the 
veteran had complaints or treatment regarding anything 
related to bladder cancer while in service.  In fact, a 
September 1950 examination and a July 1954 examination both 
note that the abdomen area was normal.  The veteran's 
service medical records are completely void of gastro-
intestinal issues and he has submitted no additional 
evidence pointing towards any in service.  While the veteran 
has a current diagnosis of bladder cancer (see June 2000 VA 
treatment records), it was diagnosed decades after 
separation and no physician has opined that this condition 
is related to the veteran's active service.

As a result of there being no radiation exposure in service, 
no evidence of bladder cancer in service and no nexus 
opinion relating the veteran's current bladder cancer to 
service or purported radiation exposure therein, there is no 
doubt of material fact to be resolved in favor of the 
veteran.  As the preponderance of the evidence is against 
the veteran's claim, it must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim, 
2) what part of that evidence he is responsible for 
providing, 3) what part of that evidence VA will attempt to 
obtain for him, and 4) the need to send the RO any 
additional evidence that pertains to his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).

In a June 2003 letter, the RO clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II prior to initial adjudication by the RO.  The veteran has 
not been prejudiced by not receiving particular notice of 
the fourth required element prior to initial adjudication.  
The June 2003 letter informed him that additional 
information or evidence was needed to support his claims and 
asked him to send the information or evidence to the RO and 
a November 2005 letter included the exact language of the 
fourth required element.  In addition, the veteran received 
the entire text of 38 C.F.R. § 3.159 in an August 2004 
statement of the case.  Under these circumstances, the Board 
finds that the veteran has been adequately informed of the 
need to submit relevant evidence in his possession.  He 
demonstrated that he had actual knowledge of the evidence 
required to substantiate his claim by his active 
participation in developing additional evidence. 

Upon filing a claim for service connection, VA is also 
required to notify the veteran of the five elements of that 
claim which include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of disability.  VA must provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for an award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case VA provided the veteran with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but did not provide him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision because the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Since, as detailed 
above, the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

VA also has a duty to assist the veteran in obtaining 
evidence needed to substantiate a claim.  Here, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records.  VA also took 
appropriate steps to verify the veteran's claimed radiation 
exposure.  Furthermore, VA is not required to obtain an 
additional medical opinion in this case.  In Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal 
Circuit ruled that the veteran is required to show not only 
current disability, but also a causal connection between 
that disability and the period of military service before BA 
is obligated to provide a medical examination or obtain a 
medical opinion.  In the absence of any persuasive evidence 
of bladder cancer or radiation exposure in service, any 
current medical opinion would be based on speculation rather 
than fact.  Here the objective medical evidence simply does 
not show a causal connection between the veteran's current 
bladder cancer and his period of active military service.  
In addition, the veteran has not indicated that there are 
any outstanding records pertaining to his claim.  Thereby, 
VA has satisfied its duties to notify and assist the 
veteran, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bladder cancer is 
denied.



____________________________________________
M. E. LARKIN
 Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


